EXHIBIT 10.2
 
EXECUTION VERSION


--------------------------------------------------------------------------------




AMENDED AND RESTATED REVOLVING FACILITY GUARANTEE AND
COLLATERAL AGREEMENT
dated as of
May 22, 2012
As amended and restated as of July 22, 2015
among
HOUGHTON MIFFLIN HARCOURT COMPANY,
HOUGHTON MIFFLIN HARCOURT PUBLISHERS INC.,
HMH PUBLISHERS LLC,
HOUGHTON MIFFLIN HARCOURT PUBLISHING COMPANY,
the Subsidiaries of HOUGHTON MIFFLIN HARCOURT COMPANY
from time to time party hereto
and
Citibank, N.A.,
as Collateral Agent
Reference is made to the Amended and Restated Term Loan/Revolving Facility Lien
Subordination and Intercreditor Agreement dated as of May 22, 2012, among
Citibank, N.A., as administrative agent for the Revolving Facility Secured
Parties referred to therein, Citibank, N.A., as administrative agent for the
Term Facility Secured Parties referred to therein, Holdings, the Borrowers, the
Subsidiary Guarantors named therein (as amended and restated on July 22, 2015,
and as further amended, supplemented or otherwise modified from time to time,
the “Intercreditor Agreement”).  Notwithstanding any other provision contained
herein, this Agreement, the Liens created hereby and the rights, remedies,
duties and obligations provided for herein are subject in all respects to the
provisions of the Intercreditor Agreement and, to the extent provided therein,
the applicable Senior Secured Obligations Security Documents (as defined in the
Intercreditor Agreement).  In the event of any conflict or inconsistency between
the provisions of this Agreement and the Intercreditor Agreement, the provisions
of the Intercreditor Agreement shall control.
 

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page
ARTICLE I
Definitions
 
SECTION 1.01
Credit Agreement
1
SECTION 1.02
Other Defined Terms
2
 
ARTICLE II
Guarantee
 
SECTION 2.01
Guarantee
6
SECTION 2.02
Guarantee of Payment
7
SECTION 2.03
No Limitations, Etc.
7
SECTION 2.04
Reinstatement
8
SECTION 2.05
Agreement to Pay; Subrogation
8
SECTION 2.06
Information
9
 
ARTICLE III
Pledge of Securities
 
SECTION 3.01
Pledge
9
SECTION 3.02
Delivery of the Pledged Collateral
10
SECTION 3.03
Representations, Warranties and Covenants
10
SECTION 3.04
Certification of Limited Liability Company Interests and Limited Partnership
Interests
11
SECTION 3.05
Registration in Nominee Name; Denominations
12
SECTION 3.06
Voting Rights; Dividends and Interest, Etc.
12
 
ARTICLE IV
Security Interests in Personal Property
 
SECTION 4.01
Security Interest
14
SECTION 4.02
Representations and Warranties
16
SECTION 4.03
Covenants
19
SECTION 4.04
Other Actions
22
SECTION 4.05
Covenants Regarding Patent, Trademark and Copyright Collateral
24

 
 

--------------------------------------------------------------------------------

 
ARTICLE V
Remedies
SECTION 5.01
Remedies Upon Default
26
SECTION 5.02
Application of Proceeds
28
SECTION 5.03
Grant of License to Use Intellectual Property
28
SECTION 5.04
Securities Act, Etc.
28
 
ARTICLE VI
Indemnity, Subrogation and Subordination
SECTION 6.01
Indemnity and Subrogation
29
SECTION 6.02
Contribution and Subrogation
30
SECTION 6.03
Subordination
30
 
ARTICLE VII
[Intentionally Omitted.]
 
ARTICLE VIII
[Intentionally Omitted]
 
ARTICLE IX
Miscellaneous
SECTION 9.01
Notices
30
SECTION 9.02
Security Interest Absolute
31
SECTION 9.03
Survival of Agreement
31
SECTION 9.04
Binding Effect; Several Agreement
31
SECTION 9.05
Successors and Assigns
31
SECTION 9.06
Applicable Law
32
SECTION 9.07
Waivers; Amendment
32
SECTION 9.08
WAIVER OF JURY TRIAL
32
SECTION 9.09
Severability
32
SECTION 9.10
Counterparts
33
SECTION 9.11
Headings
33
SECTION 9.12
Jurisdiction; Consent to Service of Process
33
SECTION 9.13
Termination or Release
34
SECTION 9.14
Additional Subsidiaries
34
SECTION 9.15
Right of Setoff
35
SECTION 9.16
Conflicts
35

 


ii

--------------------------------------------------------------------------------

Schedules
     
Schedule I
Subsidiary Guarantors
Schedule II
Equity Interests; Pledged Debt Securities
Schedule III
Intellectual Property
   
Exhibits
     
Exhibit A
Form of Supplement
Exhibit B
Form of Intellectual Property Security Agreement
Exhibit C
Form of Intellectual Property Security Agreement Supplement




 
iii

--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING FACILITY GUARANTEE AND COLLATERAL AGREEMENT dated
as of May 22, 2012 (as amended and restated on July 22, 2015) among HOUGHTON
MIFFLIN HARCOURT COMPANY, a corporation organized under the laws of the State of
Delaware (“Holdings”), HOUGHTON MIFFLIN HARCOURT PUBLISHERS INC., a corporation
organized under the laws of the State of Delaware (“HMHP”), HMH PUBLISHERS LLC,
a limited liability company organized under the laws of the State of Delaware
(“Publishers”), HOUGHTON MIFFLIN HARCOURT PUBLISHING COMPANY, a corporation
organized under the laws of the Commonwealth of Massachusetts (“HMCo”, and,
together with HMHP and Publishers, collectively, the “Borrowers” and each a
“Borrower”), the subsidiaries of Holdings from time to time party hereto and
Citibank, N.A. (together with its affiliates, “Citibank”), as collateral agent
(in such capacity, together with any successor in such capacity, the “Collateral
Agent”).
PRELIMINARY STATEMENT
Holdings, the Borrowers, the Subsidiary Guarantors (as defined therein),
Citibank, N.A., as administrative agent (“Administrative Agent”), the Collateral
Agent, each of the Lenders party thereto and the other parties thereto entered
into a Superpriority Senior Secured Debtor-in-Possession and Exit Revolving
Credit Agreement dated as of May 22, 2012 (the “Existing Credit Agreement”)
pursuant to which the lenders thereto extended certain credit facilities to the
Borrowers.
Holdings, the Borrowers and the Subsidiary Guarantors desire to refinance the
outstanding indebtedness under the Existing Credit Agreement and have requested
that (a) the Existing Credit Agreement be amended and restated on the date
hereof (the “Credit Agreement”) and (b) the lenders party to the Credit
Agreement (the “Lenders”) provide them with a senior secured revolving credit
facility in an aggregate principal amount not to exceed $250,000,000 on the
terms and conditions set forth in the Credit Agreement.
The obligations of the Lenders and the Issuing Bank to extend credit to the
Borrowers pursuant to the Credit Agreement are conditioned upon, among other
things, the execution and delivery of this Agreement by the Borrowers and each
Guarantor.  Each Guarantor is an affiliate of the Borrowers, will derive
substantial benefits from the extension of credit to the Borrowers pursuant to
the Credit Agreement and is willing to execute and deliver this Agreement in
order to induce the Lenders and the Issuing Bank to extend such credit. 
Accordingly, the parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01      Credit Agreement.  (a) Terms used in this Agreement that are
defined in the Credit Agreement and not otherwise defined herein have the
meanings set forth in the Credit Agreement.  All capitalized terms used in this
Agreement that are defined in the New York UCC (as such term is defined herein)
and not otherwise defined in this Agreement have the meanings specified in the
New York UCC.  All references to the Uniform Commercial Code shall mean the New
York UCC unless the context requires otherwise.
 

--------------------------------------------------------------------------------

(b)            The rules of construction specified in Section 1.02 of the Credit
Agreement also apply to this Agreement.
SECTION 1.02      Other Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:
“Accounts Receivable” shall mean all Accounts and all right, title and interest
in any returned goods, together with all rights, titles, securities and
guarantees with respect thereto, including any rights to stoppage in transit,
replevin, reclamation and resales, and all related security interests, liens and
pledges, whether voluntary or involuntary, in each case whether now existing or
owned or hereafter arising or acquired.
“Administrative Agent” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.
“Article 9 Collateral” shall have the meaning assigned to such term in
Section 4.01(a).
“Borrowers” shall have the meaning assigned to such term in the heading of this
Agreement.
“Collateral” shall mean the Article 9 Collateral and the Pledged Collateral.
“Collateral Agent” shall have the meaning assigned to such term in the heading
of this Agreement.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third person under any Copyright now or
hereafter owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to any Grantor under any Copyright now or
hereafter owned by any third person, and all rights of such Grantor under any
such agreement.
“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all copyright rights in any work subject to the copyright laws
of the United States or any other country, whether as author, assignee,
transferee or otherwise, and (b) all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, recordings, supplemental registrations and pending
applications for registration in the United States Copyright Office (or any
successor office or any similar office in any other country), including those
listed on Schedule III.
“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, (a) any
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Guarantor
2

--------------------------------------------------------------------------------

pursuant to the Guarantee of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any guarantee pursuant to the
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation, or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) (a) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder (determined after
giving pro forma effect to any applicable keep well, support, or other agreement
for the benefit of such Guarantor and any and all applicable guarantees of such
Guarantor’s Swap Obligations by other Loan Parties), at the time the guarantee
of (or grant of such security interest by, as applicable) such Guarantor becomes
or would become effective with respect to such Swap Obligation or (ii) in the
case of a Swap Obligation that is subject to a clearing requirement pursuant to
section 2(h) of the Commodity Exchange Act, because such Guarantor is a
“financial entity,” as defined in section 2(h)(7)(C) of the Commodity Exchange
Act, at the time the guarantee of (or grant of such security interest by, as
applicable) such Guarantor becomes or would become effective with respect to
such Swap Obligation or (b) any other Swap Obligation designated as an “Excluded
Swap Obligation” of such Guarantor as specified in any agreement between the
relevant Loan Parties and relevant Other Secured Party applicable to such Swap
Obligations. If a Swap Obligation arises under a Master Agreement governing more
than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to the Swap for which such guarantee or security
interest is or becomes excluded in accordance with the first sentence of this
definition.
“Existing Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.
“Federal Securities Laws” shall have the meaning assigned to such term in
Section 5.04.
“Grantors” shall mean the Borrower and the Guarantors.
“Guarantee” shall mean the guarantee made by each Guarantor in favor of the
Collateral Agent for the benefit of the Secured Parties hereunder.
“Guarantors” shall mean Holdings and the Subsidiary Guarantors.
“Hedging Agreement” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement
3

--------------------------------------------------------------------------------

or any other master agreement (any such master agreement, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.
“Immaterial Subsidiary” shall mean, at any date of determination, any Restricted
Subsidiary of Holdings (a) whose total assets (when combined with the assets of
such Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) are an amount equal to or less than 5% of the consolidated total
assets of Holdings and its Restricted Subsidiaries at such date and (b) whose
gross revenues (when combined with the revenues of such Restricted Subsidiary’s
Subsidiaries, after eliminating intercompany obligations) are an amount equal to
or less than 5% of the consolidated gross revenues of Holdings, in each case
determined in accordance with GAAP.


 “Intellectual Property” shall mean all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by any Grantor,
including, without limitation: (a) inventions, designs, internet websites,
Patents, Copyrights, Licenses, and Trademarks, (b) trade secrets, confidential
or proprietary technical and business information, know how, show how or other
data or information of a similar nature (collectively, “Trade Secrets”), (c) all
computer software, programs, and databases (including, without limitation,
source code, object code and all related applications and data files), firmware
and documentation and materials relating thereto, and (d) all embodiments or
fixations thereof and related documentation, registrations and franchises, and
all additions, improvements and accessions to, and books and records describing
or used in connection with, any of the foregoing.
“Intercreditor Agreement” shall have the meaning assigned to such term in the
legend in the heading of this Agreement.
“Lenders” shall have the meaning assigned to such term in the preliminary
statement of this Agreement.
“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Grantor is a party including those listed on Schedule III.
“Loan Document Obligations” shall mean (a) the due and punctual payment of
(i) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, examination, insolvency, receivership or other
similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by the Borrowers under the Credit Agreement in respect of
any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral, and (iii) all other monetary obligations of the Borrowers to any of
the Secured Parties under the Credit Agreement and each of the other Loan
Documents, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, examination,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), (b) the due
4

--------------------------------------------------------------------------------

and punctual performance of all other obligations of the Borrowers under or
pursuant to the Credit Agreement and each of the other Loan Documents, and
(c) the due and punctual payment and performance of all the obligations of each
Loan Party under or pursuant to this Agreement and each of the other Loan
Documents.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Master Agreement” shall have the meaning provided in the definition of the term
“Hedging Agreement.”
 “New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.
“Obligations” shall mean (a) the Loan Document Obligations and (b) the Other
Secured Obligations (excluding any Excluded Swap Obligations).
“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third person any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third person, is in existence, and all rights of any Grantor under
any such agreement.
“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor:  (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office (or any successor
or any similar offices in any other country), including those listed on
Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals, extensions or reexaminations thereof, and the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein.
“Pledged Collateral” shall have the meaning assigned to such term in
Section 3.01.
“Pledged Debt Securities” shall have the meaning assigned to such term
in Section 3.01.
“Pledged Securities” shall mean any promissory notes, stock certificates or
other securities now or hereafter included in the Pledged Collateral, including
all certificates, instruments or other documents representing or evidencing any
Pledged Collateral.
“Pledged Stock” shall have the meaning assigned to such term in Section 3.01.
“Registered” means issued by, registered, recorded or filed with, renewed by or
the subject of a pending application before any Governmental Authority.
5

--------------------------------------------------------------------------------

“Restricted Subsidiary” shall mean each Subsidiary of Holdings that is not an
Unrestricted Subsidiary.
“Secured Parties” shall mean (i) the Lenders, (ii) the Administrative Agent,
(iii) the Collateral Agent, (iv) any Issuing Bank, (v) Other Secured Parties,
(vi) the beneficiaries of each indemnification obligation undertaken by any Loan
Party under any Loan Document and (vii) the successors and assigns of each of
the foregoing.
“Security Interest” shall have the meaning assigned to such term in
Section 4.01(a).
“Subsidiary Guarantor” shall mean (a) the Subsidiaries identified on Schedule I
hereto as Subsidiary Guarantors and (b) each other Domestic Subsidiary that
becomes a party to this Agreement as a Subsidiary Guarantor after the Closing
Date.
“Swap” shall mean any agreement, contract, or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Obligation” shall mean any obligation to pay or perform under any Swap.
“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third person any right to use any Trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now or
hereafter owned by any third person, and all rights of any Grantor under any
such agreement.
“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office (or
any successor office) or any similar offices in any State of the United States
or any other country or any political subdivision thereof, and all extensions or
renewals thereof, including those listed on Schedule III, (b) all goodwill
associated therewith or symbolized thereby and (c) all other assets, rights and
interests that uniquely reflect or embody such goodwill.
“Unrestricted Subsidiary” shall mean a Subsidiary which has been designated as
such pursuant to Section 6.15(a) of the Credit Agreement and which has not been
re-designated as a Restricted Subsidiary pursuant to Section 6.15(b) of the
Credit Agreement.
ARTICLE II

Guarantee
SECTION 2.01      Guarantee.  (a)  Each of the Guarantors unconditionally
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely
6

--------------------------------------------------------------------------------

as a surety, the due and punctual payment and performance of the Obligations. 
Each Guarantor further agrees that the Obligations may be extended or renewed,
in whole or in part, without notice to or further assent from it, and that it
will remain bound upon its guarantee notwithstanding any extension or renewal of
any Obligation.  Each Guarantor waives presentment to, demand of payment from
and protest to any Borrower or any other Loan Party of any Obligation, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment.
(b)            Anything herein or in any other Loan Document to the contrary
notwithstanding, (i) the maximum liability of each Guarantor hereunder and under
the other Loan Documents and any Other Secured Agreement shall in no event
exceed the amount which can be guaranteed by such Guarantor under applicable
federal and state laws relating to fraudulent conveyances or transfers or the
insolvency of debtors and (ii) the maximum liability of a Borrower under this
Section 2 shall in no event exceed the amount which can be guaranteed by such
Borrower under applicable federal and state laws relating to fraudulent
conveyances or transfers or the insolvency of debtors.
SECTION 2.02      Guarantee of Payment.  Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due (including
interest accruing at the then applicable rate in accordance with Section 2.07 of
the Credit Agreement, whether or not a claim for post-filing or post-petition
interest is allowed under applicable law following the institution of a
proceeding (including all such amounts which would become due but for the
existence of a bankruptcy reorganization or similar proceeding involving a Loan
Party)) and not of collection, and waives any right to require that any resort
be had by the Collateral Agent or any other Secured Party to any security held
for the payment of the Obligations or to any balance of any Deposit Account or
credit on the books of the Collateral Agent or any other Secured Party in favor
of the Borrowers or any other person.
SECTION 2.03      No Limitations, Etc.  (a)  Except for termination of a
Guarantor’s obligations hereunder as expressly provided in Section 9.13, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Obligations or
otherwise.  Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by, and each Guarantor hereby irrevocably waives any defenses it may
now or hereafter have in any way relating to (i) the failure of the Collateral
Agent or any other Secured Party to assert any claim or demand or to enforce any
right or remedy under the provisions, or any lack of validity or enforceability
of, of any Loan Document or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, or any release from any of
the terms or provisions of, any Loan Document or any other agreement, including
with respect to any other Guarantor under this Agreement, (iii) the release of,
or any impairment of or failure to perfect any Lien on or security interest in,
any security held by the Collateral Agent or any other Secured Party for the
Obligations or any of them, or any defense based on right of setoff or
counterclaim against or in respect of such Guarantor’s obligations hereunder,
(iv) any default, failure or delay, willful or otherwise, in the performance of
the Obligations, (v) any changes to, or restructuring or
7

--------------------------------------------------------------------------------

termination of the corporate structure or existence of any Loan Party or
Subsidiary, or (vi) any failure on the part of any Secured Party or Agent to
disclose to any Loan Party any information relating to the financial condition,
operations, properties or prospects of any Loan Party, or any other act or
omission that may or might in any manner or to any extent vary the risk of any
Guarantor or otherwise operate as a discharge of any Guarantor as a matter of
law or equity (other than the indefeasible payment in full in cash of all the
Obligations).  Each Guarantor hereby unconditionally waives any right to revoke
this Agreement and acknowledges that this Agreement is continuing in nature and
applies to all Obligations, whether existing now or in the future.  Each
Guarantor expressly authorizes the Collateral Agent to take and hold security
for the payment and performance of the Obligations, to exchange, waive or
release any or all such security (with or without consideration), to enforce or
apply such security and direct the order and manner of any sale thereof in its
sole discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Obligations, all without affecting the
obligations of any Guarantor hereunder.
(b)            To the fullest extent permitted by applicable law, each Guarantor
waives any defense based on or arising out of any defense of any Borrower or any
other Loan Party or the unenforceability of the Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of any Borrower
or any other Loan Party, other than the indefeasible payment in full in cash of
all the Obligations.  The Collateral Agent and the other Secured Parties may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or nonjudicial sales, accept an assignment of any such security in
lieu of foreclosure, compromise or adjust any part of the Obligations, make any
other accommodation with any Borrower or any other Loan Party or exercise any
other right or remedy available to them against any Borrower or any other Loan
Party, without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been fully and indefeasibly
paid in full in cash.  To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against any Borrower or any other Loan Party, as the case may be, or any
security.
SECTION 2.04      Reinstatement.  Each Guarantor agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by the Collateral Agent or any other Secured Party
upon the bankruptcy or reorganization of any Borrower, any other Loan Party or
otherwise.
SECTION 2.05      Agreement to Pay; Subrogation.  In furtherance of the
foregoing and not in limitation of any other right that the Collateral Agent or
any other Secured Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of any Borrower or any other Loan Party to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Collateral Agent
for distribution to the applicable Secured Parties in cash the amount of such
unpaid Obligation.  Upon payment by any Guarantor of any sums to the Collateral
Agent as provided above, all rights of such Guarantor against any Borrower or
any other Guarantor arising as a result thereof
8

--------------------------------------------------------------------------------

by way of right of subrogation, contribution, reimbursement, indemnity or
otherwise shall in all respects be subject to Article VI.
SECTION 2.06      Information.  Each Guarantor assumes all responsibility for
being and keeping itself informed of each Borrower’s and each other Loan Party’s
financial condition and assets and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Collateral Agent nor any other Secured Party will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.
ARTICLE III

Pledge of Securities
SECTION 3.01      Pledge.  As security for the payment or performance, as the
case may be, in full of the Obligations, each of the Grantors hereby pledges to
the Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
assigns, for the ratable benefit of the Secured Parties, a security interest in,
all of such Grantor’s right, title and interest in, to and under (a)(i) the
Equity Interests owned by such Grantor on the date hereof (including all such
Equity Interests listed on Schedule II), (ii) any other Equity Interests
obtained in the future by such Grantor and (iii) the certificates representing
all such Equity Interests (all the foregoing collectively referred to herein as
the “Pledged Stock”); provided, however, that the Pledged Stock shall not
include (A) more than 66% of the issued and outstanding voting Equity Interests
of any Foreign Subsidiary of any Borrower or any Domestic Subsidiary of any
Borrower which is treated as a Foreign Subsidiary of such Borrower for United
States federal income tax purposes, (B) any Equity Interest in any Not for
Profit Subsidiary, or (C) any Equity Interest in any Immaterial Subsidiary,
Unrestricted Subsidiary, special purpose securitization Subsidiary or Margin
Stock, and (b)(i) the debt securities held by such Grantor on the date hereof
(including all such debt securities listed opposite the name of such Grantor on
Schedule II), (ii) any debt securities in the future issued to such Grantor and
(iii) the promissory notes and any other instruments evidencing such debt
securities (all the foregoing collectively referred to herein as the “Pledged
Debt Securities”), (c) all other property that may be delivered to and held by
the Collateral Agent (or its bailee) pursuant to the terms of this Section 3.01,
(d) subject to Section 3.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the items referred to in
clauses (a) and (b) above, (e) subject to Section 3.06, all rights and
privileges of such Grantor with respect to the securities and other property
referred to in clauses (a), (b), (c) and (d) above, and (f) all Proceeds of any
of the foregoing (the items referred to in clauses (a) through (f) above being
collectively referred to as the “Pledged Collateral” subject to the exclusions
set forth in Section 4.01(d) below).
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the ratable benefit
of the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.
9

--------------------------------------------------------------------------------

SECTION 3.02      Delivery of the Pledged Collateral.  (a)  Each Grantor agrees
promptly to deliver or cause to be delivered to the Collateral Agent (or its
bailee) any and all certificates, instruments or other documents representing or
evidencing Pledged Securities to the extent required by Section 4.04(c).
(b)            Each Grantor agrees promptly to deliver or cause to be delivered
to the Collateral Agent (or its bailee) any and all Pledged Debt Securities to
the extent required by Section 4.04(a).
(c)            Upon delivery to the Collateral Agent (or its bailee), (i) any
certificate, instrument or document representing or evidencing Pledged
Securities shall be accompanied by undated stock powers duly executed in blank
or other undated instruments of transfer satisfactory to the Collateral Agent
and duly executed in blank and by such other instruments and documents as the
Collateral Agent may reasonably request and (ii) all other property comprising
part of the Pledged Collateral shall be accompanied by proper instruments of
assignment duly executed by the applicable Grantor and such other instruments or
documents as the Collateral Agent may reasonably request.  Each delivery of
Pledged Securities shall be accompanied by a schedule describing the applicable
securities, which schedule shall be attached hereto as Schedule II and made a
part hereof; provided that failure to attach any such schedule hereto shall not
affect the validity of the pledge of such Pledged Securities.  Each schedule so
delivered shall supplement any prior schedules so delivered.
SECTION 3.03      Representations, Warranties and Covenants.  The Grantors
jointly and severally represent, warrant and covenant to and with the Collateral
Agent, for the benefit of the Secured Parties, that:
(a)            as of the date hereof, Schedule II correctly sets forth the
percentage of the issued and outstanding shares of each class of the Equity
Interests of the issuer thereof represented by such Pledged Stock and includes
all Equity Interests, debt securities and promissory notes required to be
pledged hereunder;
(b)            except for the security interests granted hereunder (or otherwise
permitted under the Credit Agreement), each Grantor (i) is and, subject to any
transfers made in compliance with the Credit Agreement, will continue to be the
direct owner, beneficially and of record, of the Pledged Securities indicated on
Schedule II as owned by such Grantor, (ii) holds the same free and clear of all
Liens, other than Liens permitted by Section 6.02(b), (g), (l), (q), (u), (v) or
(x) of the Credit Agreement, (iii) will make no assignment, pledge,
hypothecation or transfer of, or create or permit to exist any security interest
in or other Lien on, the Pledged Collateral, other than transfers made in
compliance with the Credit Agreement (including Liens permitted by Section 6.02
of the Credit Agreement) and (iv) subject to Section 3.06, will cause any and
all Pledged Collateral, whether for value paid by such Grantor or otherwise, to
be forthwith deposited with the Collateral Agent (or its bailee) and pledged or
assigned hereunder;
(c)            except for restrictions and limitations imposed by (i) the Loan
Documents, (ii) securities laws generally and other applicable law if the
Pledged Collateral is issued by an issuer organized under the laws of a
jurisdiction outside of the United States, by agreements related to any Pledged
Collateral that is a General Intangible that is described in clause (a) of
10

--------------------------------------------------------------------------------

Section 4.01(d) but constitutes Pledged Collateral by operation of the second
parenthetical clause of subclause (i) thereof, (iii) the organizational
documents of any joint ventures or any non-wholly owned Subsidiary, the Equity
Interests of which are included in the Pledged Collateral, (iv) the Term
Facility Debt Documents (as defined in the Intercreditor Agreement), (v)
agreements governing Indebtedness secured by Permitted Pari Passu Term
Collateral Liens and (vi) agreements governing Indebtedness that is subject to
an Intercreditor Agreement, the Pledged Collateral is and will continue to be
freely transferable and assignable, and none of the Pledged Collateral is or
will be subject to any option, right of first refusal, shareholders agreement,
charter or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;
(d)            by virtue of the execution and delivery by each Grantor of this
Agreement, when any Pledged Securities are delivered to the Collateral Agent (or
its bailee) in accordance with this Agreement, the Collateral Agent will obtain
a legal, valid and perfected first priority lien (subject only to liens
permitted by Section 6.02(l) of the Credit Agreement, and liens securing the
Term Facility Obligations and Permitted Pari Passu Term Collateral Liens on the
Term Facility First Lien Collateral (as defined in the Intercreditor Agreement)
upon and security interest in such Pledged Securities as security for the
payment and performance of the Obligations;
(e)            the pledge effected hereby is effective to vest in the Collateral
Agent, for the ratable benefit of the Secured Parties, the rights of the
Collateral Agent in the Pledged Collateral as set forth herein and in the
Intercreditor Agreement and all action by any Grantor necessary or desirable to
protect and perfect the Lien on the Pledged Collateral has been duly taken;
(f)            each of the Grantors has the power and authority to pledge the
Pledged Collateral pledged by it hereunder in the manner hereby done or
contemplated; and
(g)            no consent or approval of any Governmental Authority, any
securities exchange or any other Person was or is necessary to the validity of
the pledge effected hereby (other than such as have been obtained and are in
full force and effect);
SECTION 3.04      Certification of Limited Liability Company Interests and
Limited Partnership Interests.  (a)  Each Grantor acknowledges and agrees that
each interest in any limited liability company or limited partnership pledged
hereunder that is represented by a certificate, a “security” within the meaning
of Article 8 of the UCC and governed by Article 8 of the New York UCC, shall at
all times hereafter be represented by a certificate, a “security” within the
meaning of Article 8 of the UCC and governed by Article 8 of the UCC.
(b)            Each Grantor further acknowledges and agrees that (i) the
interests in any limited liability company or limited partnership pledged
hereunder and not represented by a certificate shall not be a “security” within
the meaning of Article 8 of the UCC and shall not be governed by Article 8 of
the UCC and (ii) the Grantors shall at no time elect to treat any such interest
as a “security” within the meaning of Article 8 of the UCC or issue any
certificate
11

--------------------------------------------------------------------------------

representing such interest (except that the Grantors may elect to so treat any
such interest as a “security” and issue any certificate representing such
interest if simultaneously therewith the Grantors deliver such certificate to
the Collateral Agent (or its bailee)).
SECTION 3.05      Registration in Nominee Name; Denominations.  The Collateral
Agent (or its bailee), on behalf of the Secured Parties, shall have the right
(in its sole and absolute discretion) to hold the Pledged Securities in its own
name as pledgee, the name of its nominee (as pledgee or as sub-agent) or the
name of the applicable Grantor, endorsed or assigned in blank or in favor of the
Senior Representative (as defined in the Intercreditor Agreement).  Each Grantor
will promptly give to the Collateral Agent copies of any material notices or
other material communications received by it with respect to Pledged Securities
in its capacity as the registered owner thereof.  The Collateral Agent shall at
all times have the right to exchange the certificates representing Pledged
Securities for certificates of smaller or larger denominations for any purpose
consistent with this Agreement.
SECTION 3.06      Voting Rights; Dividends and Interest, Etc.  (a)  Unless and
until an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have given the Grantors notice of its intent to exercise
its rights under this Agreement (which notice shall be deemed to have been given
immediately upon the occurrence of an Event of Default under paragraph (g) or
(h) of Article VII of the Credit Agreement):
(i)            Each Grantor shall be entitled to exercise any and all voting
and/or other consensual rights and powers inuring to an owner of Pledged
Securities or any part thereof for any purpose consistent with the terms of this
Agreement, the Credit Agreement and the other Loan Documents; provided, however,
that such rights and powers shall not be exercised in any manner that could
reasonably expected to be materially and adversely affect the rights inuring to
a holder of any Pledged Securities or the rights and remedies of any of the
Collateral Agent or the other Secured Parties under this Agreement or the Credit
Agreement or any other Loan Document or the ability of the Secured Parties to
exercise the same.
(ii)            The Collateral Agent shall execute and deliver to each Grantor,
or cause to be executed and delivered to each Grantor, all such proxies, powers
of attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to paragraph (i) above.
(iii)            Each Grantor shall be entitled to receive and retain any and
all dividends, interest, principal and other distributions paid on or
distributed in respect of the Pledged Securities to the extent and only to the
extent that such dividends, interest, principal and other distributions are
permitted by, and otherwise paid or distributed in accordance with, the terms
and conditions of the Credit Agreement, the other Loan Documents and applicable
law; provided, however, that any noncash dividends, interest, principal or other
distributions that would constitute Pledged Stock or Pledged Debt Securities,
whether resulting from a subdivision, combination or reclassification of the
outstanding Equity Interests of the issuer of any Pledged Securities or received
in exchange for Pledged Securities or any part thereof, or in redemption
thereof, or as a result of any
12

--------------------------------------------------------------------------------

merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral and shall be subject to the provisions of this Agreement.
(b)            Upon the occurrence and during the continuance of an Event of
Default, after the Collateral Agent shall have notified (or shall be deemed to
have notified pursuant to Section 3.06(a)) the Grantors of the suspension of
their rights under paragraph (a)(iii) of this Section 3.06, then all rights of
any Grantor to dividends, interest, principal or other distributions that such
Grantor is authorized to receive pursuant to paragraph (a)(iii) of this
Section 3.06 shall cease, and all such rights shall thereupon become vested in
the Senior Representative (as defined in the Intercreditor Agreement), which
shall have the sole and exclusive right and authority to receive and retain such
dividends, interest, principal or other distributions.  All dividends, interest,
principal or other distributions received by any Grantor contrary to the
provisions of this Section 3.06 shall be held in trust for the benefit of the
Collateral Agent, shall be segregated from other property or funds of such
Grantor and shall be forthwith delivered to the Senior Representative (as
defined in the Intercreditor Agreement) upon demand in the same form as so
received (with any necessary endorsement or instrument of assignment).  Any and
all money and other property paid over to or received by the Senior
Representative (as defined in the Intercreditor Agreement) pursuant to the
provisions of this paragraph (b) shall be retained by the Senior Representative
(as defined in the Intercreditor Agreement) in an account to be established by
the Senior Representative (as defined in the Intercreditor Agreement) upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 5.02.  After all Events of Default have been cured or
waived and each applicable Grantor has delivered to the Administrative Agent
certificates to that effect, the Senior Representative (as defined in the
Intercreditor Agreement) shall, promptly after all such Events of Default have
been cured or waived, repay to each applicable Grantor (without interest) all
dividends, interest, principal or other distributions that remain in such
account.
(c)            Upon the occurrence and during the continuance of an Event of
Default, after the Collateral Agent shall have notified (or shall be deemed to
have notified pursuant to Section 3.06(a)) the Grantors of the suspension of
their rights under paragraph (a)(i) of this Section 3.06, then all rights of any
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) of this Section 3.06, and the
obligations of the Collateral Agent under paragraph (a)(ii) of this
Section 3.06, shall cease, and all such rights shall thereupon become vested in
the Senior Representative (as defined in the Intercreditor Agreement), which
shall have the sole and exclusive right and authority to exercise such voting
and consensual rights and powers; provided that, unless otherwise directed by
the Required Lenders, the Collateral Agent shall have the right from time to
time following and during the continuance of an Event of Default to permit the
Grantors to exercise such rights.
(d)            Any notice given by the Collateral Agent to the Grantors
exercising its rights under paragraph (a) of this Section 3.06 (i) may be given
by telephone if promptly confirmed in writing, (ii) may be given to one or more
of the Grantors at the same or different times and (iii) may suspend the rights
of the Grantors under paragraph (a)(i) or paragraph (a)(iii) in part without
suspending all such rights (as specified by the Collateral Agent in its sole and
absolute discretion) and without waiving or otherwise affecting the Collateral
Agent’s rights to
13

--------------------------------------------------------------------------------

give additional notices from time to time suspending other rights so long as an
Event of Default has occurred and is continuing.
ARTICLE IV

Security Interests in Personal Property
SECTION 4.01      Security Interest.  (a)  As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor hereby
pledges to the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, a lien
and security interest (the “Security Interest”), in all right, title or interest
in or to any and all of the following assets and properties now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Article 9 Collateral”), subject to the exclusions set forth in
Section 4.01(d) below:
(i)            all Accounts;
(ii)           all Chattel Paper;
(iii)          all cash and Deposit Accounts;
(iv)          all Documents;
(v)           all Equipment;
(vi)          all General Intangibles;
(vii)         all Intellectual Property, and all claims for damages and
injunctive relief for past, present and future infringement, dilution,
misappropriation, violation, misuse or breach with respect to any of the
foregoing, with the right, but not the obligation, to sue for and collect, or
otherwise recover, such damages;
(viii)        all Instruments;
(ix)            all Inventory;
(x)             all Investment Property;
(xi)            all Letter-of-Credit Rights;
(xii)           all Commercial Tort Claims;
(xiii)          all books and records pertaining to the Article 9 Collateral;
(xiv)          all Goods; and
14

--------------------------------------------------------------------------------

(xv)            to the extent not otherwise included, all Proceeds and products
of any and all of the foregoing and all collateral security and guarantees given
by any person with respect to any of the foregoing.
(b)            Each Grantor hereby irrevocably authorizes the Collateral Agent
at any time and from time to time to file in any relevant jurisdiction any
initial financing statements (including fixture filings) with respect to the
Article 9 Collateral or any part thereof and amendments thereto that
(i) indicate the Article 9 Collateral as “all assets” of such Grantor or words
of similar effect, and (ii) contain the information required by Article 9 of the
Uniform Commercial Code of each applicable jurisdiction for the filing of any
financing statement or amendment, including (A) whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor and (B) in the case of a financing statement filed
as a fixture filing, a sufficient description of the real property to which such
Article 9 Collateral relates.  Each Grantor agrees to provide such information
to the Collateral Agent promptly upon request.
Each Grantor also ratifies its authorization for the Collateral Agent to file in
any relevant jurisdiction any initial financing statements or security
registrations or amendments thereto if filed prior to the date hereof.
The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Grantor, without the signature
of any Grantor, and naming any Grantor or the Grantors as debtors and the
Collateral Agent as secured party.
(c)            The Security Interest is granted as security only and shall not
subject the Collateral Agent or any other Secured Party to, or in any way alter
or modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.
(d)            Notwithstanding anything herein to the contrary, in no event
shall the security interest granted under Section 3.01 or 4.01 hereof attach to
the following (collectively, the “Excluded Assets”) (a) any lease, license,
General Intangible, contract or agreement to which any Grantor is a party or any
of its rights or interests thereunder to the extent that (and for as long as)
(i) such lease, license, General Intangible, contract or agreement, or assets
subject thereto, are not assignable or capable of being encumbered as a matter
of law or under the terms of the lease, license, franchise, charter,
authorization, General Intangible, contract or agreement applicable thereto (but
solely to the extent that any such restriction shall be enforceable under
applicable law, including Sections 9-406, 9-407, 9-408 or 9-409 of the New York
UCC, in respect of the grant of a security interest hereunder), without the
consent of the licensor or lessor thereof, or Governmental Authority, or other
applicable party thereto and (ii) such consent has not been obtained; (b) any
intent-to-use application for a Trademark to the extent that, and solely during
the period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use application for a Trademark
under federal law, (c) any vehicle or other assets owned by any Grantor that is
subject to a certificate of title, (d) in the case of voting Equity Interests of
a Foreign Subsidiary of any Borrower or any Domestic Subsidiary
15

--------------------------------------------------------------------------------

of any Borrower which is treated as a Foreign Subsidiary of such Borrower for
United States federal income purposes, more than 66% of such voting Equity
Interests, (e) any Equity Interests in joint ventures or any non-wholly owned
Subsidiaries, but only to the extent that any applicable organizational
documents, joint venture agreements, shareholder agreements or other agreements
with other equity holders do not permit or otherwise restrict the pledge of such
Equity Interest, (f) assets that are subject to or secured by Liens (i)
permitted by Section 6.02(d), (g) or (m) of the Credit Agreement, (ii) permitted
by Section 6.02(s) of the Credit Agreement securing Indebtedness described in
Section 6.01(m)(i) of the Credit Agreement (but only to the extent that (x) the
documentation pursuant to which such Liens were granted prohibits the granting
of a Lien hereunder, (y) such documentation and Liens were in effect prior to
such acquisition and (z) such Liens were not incurred, and such documentation
was not entered into, by a Grantor in anticipation of such acquisition) of the
Credit Agreement, or (iii) securing a purchase money obligation or Capital Lease
Obligations permitted to be incurred pursuant to the provisions of the Credit
Agreement, in each case to the extent the documentation relating to such Lien
prohibits, or requires any consent for, any other Lien on such asset, (g) any
governmental licenses or state or local franchises, charters and authorizations,
to the extent security interests in such licenses, franchises, charters or
authorizations are prohibited or restricted thereby, (h) any Letter-Of-Credit
Rights to the extent perfection of a Lien in such Letter-Of-Credit Rights cannot
be obtained by filing financing statements, (i) any Commercial Tort Claims with
respect to which notice is not required to be delivered under Section 4.04(f),
(j) any fee owned real property with a fair market value of less than $5,000,000
on the date of acquisition (or on the date of substantial completion of any
material improvement thereon or new construction thereof) and all real property
leasehold interests, (k) any Equity Interest in any Immaterial Subsidiary,
Unrestricted Subsidiary, Not For Profit Subsidiary or special purpose
securitization Subsidiary or Margin Stock, (l) any property with respect to
which the Collateral Agent and the Borrowers reasonably agree in writing that
the costs or other consequences of granting or perfecting a security interest
therein is excessive in view of the benefits to be obtained by the Secured
Parties therefrom and (m) any property to the extent a security interest in such
assets could reasonably be expected to result in adverse tax consequences to
Holdings and its Restricted Subsidiaries as determined in good faith by the
Borrowers.  With respect to any provision or restriction affecting the
Collateral the reason for which such Collateral constitutes an Excluded Asset,
immediately upon the ineffectiveness, lapse or termination of such provision or
restriction with respect to such Excluded Asset, the Collateral shall include,
and such Grantor shall be deemed to have granted a security interest in, the
rights and interests in such Collateral as if such provision or restriction had
never been in effect and if and when such property shall cease to be an Excluded
Asset, such property shall be deemed at all times from and after the date
thereof to constitute Collateral.
(e)            Notwithstanding anything herein to the contrary, in no event
shall any Grantor be required to take actions in any non-U.S. jurisdiction or
required by the laws of any non-U.S. jurisdiction in order to create any
security interests in Collateral located or titled outside of the United States
or to perfect such security interests, including any Intellectual Property
Registered in any non-U.S. jurisdiction (it being understood that there shall be
no security agreements or pledge agreements governed under the laws of any
non-U.S. jurisdiction).
SECTION 4.02      Representations and Warranties.  The Grantors jointly and
severally represent and warrant to the Collateral Agent and the Secured Parties
that:
16

--------------------------------------------------------------------------------

(a)            Each Grantor has good and valid rights in and title to the
Article 9 Collateral with respect to which it has purported to grant a Security
Interest hereunder and has full power and authority to grant to the Collateral
Agent, for the ratable benefit of the Secured Parties, the Security Interest in
such Article 9 Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms of this Agreement, without the
consent or approval of any other person other than any consent or approval that
has been obtained.
(b)            The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein (including (x) the exact legal
name of each Grantor and (y) the jurisdiction of organization of each Grantor)
is correct and complete as of the Closing Date.  Uniform Commercial Code
financing statements (including fixture filings, as applicable) or other
appropriate filings, recordings or registrations containing a description of the
Article 9 Collateral have been prepared by the Collateral Agent based upon the
information provided to the Administrative Agent and the Secured Parties in the
Perfection Certificate for filing in each governmental, municipal or other
office specified in Section 2 of the Perfection Certificate (or specified by
notice from the Borrower to the Administrative Agent after the Closing Date in
the case of filings, recordings or registrations required by Section 5.06, 5.12
or 5.14 of the Credit Agreement), which are all the filings, recordings and
registrations (other than filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office in order to
perfect the Security Interest in the Article 9 Collateral consisting of United
States Patents, Trademarks and Copyrights owned by and Registered in the name of
a Grantor) that are necessary to publish notice of and protect the validity of
and to establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the ratable benefit of the Secured Parties) in respect of
all Article 9 Collateral (excluding any Intellectual Property that is not owned
and Registered in the name of a Grantor) in which the Security Interest may be
perfected by filing, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements or to the
extent that any of the changes described in Section 4.03(m) occurs.  Each
Grantor represents and warrants that a fully executed agreement in the form
hereof (or a fully executed short form agreement in form and substance
reasonably satisfactory to the Collateral Agent), and containing a description
of all Article 9 Collateral consisting of Intellectual Property with respect to
United States Patents and United States registered Trademarks (and Trademarks
for which United States registration applications are pending) and United States
registered Copyrights owned by a Grantor (other than certain Intellectual
Property Registered before January 1, 1994) has been delivered to the Collateral
Agent for recording by the United States Patent and Trademark Office and the
United States Copyright Office pursuant to 35 U.S.C. §261, 15 U.S.C. §1060 or
17 U.S.C. §205 and the regulations thereunder, as applicable, and otherwise as
may be required pursuant to the laws of any other necessary jurisdiction, to
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Collateral Agent (for the ratable benefit of the
Secured Parties) in respect of all Article 9 Collateral consisting of Patents,
Trademarks and Copyrights owned by and Registered in the name of a Grantor in
which a security interest may be perfected by filing, recording or registration
in the United States (or any political subdivision thereof) and its territories
and possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary (other than the filing
of Uniform Commercial Code financing statements and such actions as are
necessary to
17

--------------------------------------------------------------------------------

perfect the Security Interest with respect to any Article 9 Collateral
consisting of Patents, Trademarks and Copyrights owned by and Registered in the
name of a Grantor (or registration or application for registration thereof)
acquired or developed after the date hereof).
(c)            The Security Interest constitutes (i) a legal and valid security
interest in all Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral (excluding any
Intellectual Property that is not owned and Registered in the name of a Grantor)
in which a security interest may be perfected by filing, recording or
registering a financing statement or analogous document in the United States (or
any political subdivision thereof) and its territories and possessions pursuant
to the Uniform Commercial Code or other applicable law in such jurisdictions and
(iii) upon completion of the filings described in Section 4.02(b), a perfected
security interest in all Article 9 Collateral in which a security interest may
be perfected upon the receipt and recording of this Agreement (or a fully
executed short form agreement in form and substance reasonably satisfactory to
the Collateral Agent) with the United States Patent and Trademark Office and the
United States Copyright Office, as applicable.  The Security Interest is and
shall be prior to any other Lien on any of the Article 9 Collateral, other than
Liens expressly permitted pursuant to the Credit Agreement.
(d)            The Article 9 Collateral is owned by the Grantors free and clear
of any Lien, except for Liens expressly permitted pursuant to the Credit
Agreement.  No Grantor has filed or consented to the filing of (i) any financing
statement or analogous document under the Uniform Commercial Code or any other
applicable laws covering any Article 9 Collateral, (ii) any assignment in which
any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Article 9 Collateral with the United States Patent and
Trademark Office or the United States Copyright Office, (iii) any notice under
the Assignment of Claims Act, or (iv) any assignment in which any Grantor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Liens expressly permitted pursuant to the Credit Agreement.  As of the
date hereof, no Grantor holds any Commercial Tort Claims except as indicated on
the Perfection Certificate.
(e)            As to each Grantor and its Collateral consisting of Intellectual
Property: Schedule III hereto sets forth a true and complete list of all
Registered Patents, Trademarks and Copyrights owned by such Grantor as of the
date hereof (other than certain Intellectual Property Registered before January
1, 1994).  Except as could not reasonably be expected to have a Material Adverse
Effect, (i) the Collateral consisting of Intellectual Property is subsisting and
has not been adjudged invalid or unenforceable, and to the best of such
Grantor’s knowledge, is valid and enforceable; (ii) a Grantor is the exclusive
owner of or otherwise has the right to use each item of Collateral consisting of
Intellectual Property that is owned by such Grantor (other than Licenses); (iii)
the operation of such Grantor’s business and the use of the Collateral
consisting of Intellectual Property in connection therewith do not infringe,
misappropriate or otherwise violate the Intellectual Property rights of any
Person, nor has any claim been asserted in writing or is any claim pending with
respect to the foregoing; (iv) no Person is engaging in any activity that
infringes, misappropriates, dilutes otherwise violates the Collateral consisting
of Intellectual Property or such Grantor’s rights in or use thereof, nor has any
claim been asserted in
18

--------------------------------------------------------------------------------

writing or is any claim pending with respect to the foregoing; and (v) each
License included in the Collateral is valid and binding and in full force and
effect, and the rights of such Grantor thereunder shall not be altered as a
result of the rights and interest granted herein.
SECTION 4.03      Covenants.  (a)  Each Grantor agrees to maintain, at its own
cost and expense, such complete and accurate records with respect to the
Article 9 Collateral owned by it as is consistent with its current practices and
in accordance with such prudent and standard practices used in industries that
are the same as or similar to those in which such Grantor is engaged, but in any
event to include complete accounting records indicating all payments and
proceeds received with respect to any part of the Article 9 Collateral, and, at
such time or times as the Collateral Agent may request, promptly to prepare and
deliver to the Collateral Agent a duly certified schedule or schedules in form
and detail satisfactory to the Collateral Agent showing the identity, amount and
location of any and all Article 9 Collateral.
(b)            Each Grantor shall, at its own expense, take any and all actions
necessary to defend title to the Article 9 Collateral against all persons and to
defend the Security Interest of the Collateral Agent in the Article 9 Collateral
and the priority thereof against any Lien not expressly permitted pursuant to
the Credit Agreement.
(c)            Each Grantor agrees, at its own expense, promptly to execute,
acknowledge, deliver and cause to be duly filed all such further instruments and
documents and take all such actions as the Collateral Agent may from time to
time reasonably request to better assure, obtain, preserve, protect and perfect
the Security Interest and the rights and remedies created hereby, including the
payment of any fees and Taxes required in connection with the execution and
delivery of this Agreement, the granting of the Security Interest and the filing
of any financing or continuation statements (including fixture filings) or other
documents in connection herewith or therewith.  If any amount payable to any
Grantor under or in connection with any of the Article 9 Collateral shall be or
become evidenced by any promissory note or other instrument, such note or
instrument shall be promptly pledged and delivered to the Collateral Agent (or
its bailee), duly endorsed in a manner satisfactory to the Collateral Agent.
Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Grantors, to supplement
this Agreement by supplementing Schedule III or adding additional schedules
hereto to identify specifically any asset or item of a Grantor that may, in the
Collateral Agent’s judgment, constitute Copyrights, Licenses, Patents or
Trademarks; provided that any Grantor shall have the right, exercisable within
30 days after it has been notified by the Collateral Agent of the specific
identification of such Collateral, to advise the Collateral Agent in writing of
any inaccuracy of the representations and warranties made by such Grantor
hereunder with respect to such Collateral.  Each Grantor agrees that it will use
its commercially reasonable efforts to take such action as shall be necessary in
order that all representations and warranties hereunder shall be true and
correct with respect to such Collateral within 30 days after the date it has
been notified by the Collateral Agent of the specific identification of such
Collateral.
(d)            The Collateral Agent and such persons as the Collateral Agent may
designate shall have the right subject to the proviso in Section 5.07 of the
Credit Agreement, at the applicable Grantor’s own cost and expense, to inspect
the Article 9 Collateral, all records
19

--------------------------------------------------------------------------------

related thereto (and to make extracts and copies from such records) and the
premises upon which any of the Article 9 Collateral is located, to discuss the
applicable Grantor’s affairs with the officers of such Grantor and its
independent accountants and to verify in the presence of such officers the
existence, validity, amount, quality, quantity, value, condition and status of,
or any other matter relating to, the Article 9 Collateral, including, after the
occurrence and during the continuance of an Event of Default, Accounts or other
Article 9 Collateral in the possession of any third person, by contacting
Account Debtors or the third person possessing such Article 9 Collateral for the
purpose of making such a verification; provided, however, that, unless an Event
of Default has occurred and is continuing, such visits and inspections shall
occur not more than once in any fiscal year.  The Collateral Agent shall have
the absolute right to share any information it gains from such inspection or
verification with any Secured Party, subject to Section 9.16 of the Credit
Agreement.
(e)            At its option, the Collateral Agent may discharge past due Taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not expressly
permitted pursuant to the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or this Agreement, and each Grantor
jointly and severally agrees to reimburse the Collateral Agent on demand for any
payment made or any expense incurred by the Collateral Agent pursuant to the
foregoing authorization; provided, however, that nothing in this paragraph shall
be interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to Taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.
(f)            If at any time any Grantor shall take a security interest in any
property of an Account Debtor or any other Person to secure payment and
performance of an Account, such Grantor shall promptly assign such security
interest to the Collateral Agent for the ratable benefit of the Secured Parties,
but only to the extent not deemed to have already granted such a security
interest pursuant to Section 9-203 of the New York UCC.  Such assignment need
not be filed of public record unless necessary to continue the perfected status
of the security interest against creditors of and transferees from the Account
Debtor or other person granting the security interest.
(g)            Each Grantor shall remain liable to observe and perform all the
conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Article 9 Collateral, all in
accordance with the terms and conditions thereof, and each Grantor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.
(h)            No Grantor shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral or permit any notice to be filed under the
Assignment of Claims Act, except, in each case, as expressly permitted by the
Credit Agreement.  No Grantor shall make or permit to be made any transfer of
the Article 9 Collateral and each Grantor shall remain at all times in
20

--------------------------------------------------------------------------------

possession or otherwise in control of the Article 9 Collateral owned by it,
except as permitted by the Credit Agreement.
(i)            No Grantor will, without the Collateral Agent’s prior written
consent, grant any extension of the time of payment of any Accounts included in
the Article 9 Collateral, compromise, compound or settle the same for less than
the full amount thereof, release, wholly or partly, any person liable for the
payment thereof or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts, compromises, compoundings or settlements granted
or made in the ordinary course of business.
(j)            Each Grantor irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Grantor’s true and lawful agent (and attorney‑in‑fact)
for the purpose, upon the occurrence and during the continuance of an Event of
Default, of making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto.  In the event that any Grantor at any time or times shall fail
to obtain or maintain any of the policies of insurance required hereby or under
the Credit Agreement or to pay any premium in whole or part relating thereto,
the Collateral Agent may, without waiving or releasing any obligation or
liability of any Grantor hereunder or any Default or Event of Default, in its
sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Collateral Agent
deems advisable. All sums disbursed by the Collateral Agent in connection with
this paragraph, including reasonable out-of-pocket attorneys’ fees, court costs,
expenses and other charges relating thereto, shall be payable, upon demand, by
the Grantors to the Collateral Agent and shall be additional Obligations secured
hereby.
(k)            Each Grantor shall maintain, in form and manner reasonably
satisfactory to the Collateral Agent, records of its Chattel Paper in excess of
$5,000,000 and its books, records and documents evidencing or pertaining
thereto.
(l)            Each Grantor shall maintain the security interest created by this
Agreement as a perfected security interest to the extent required hereunder
having at least the priority described in Section 4.02 and shall defend such
security interest against the claims and demands of all Persons whomsoever in
accordance with Section 4.03(l).
(m)            Each Grantor will not, except upon prior notice to the Collateral
Agent and delivery to the Collateral Agent of any additional documents
reasonably requested by the Collateral Agent that are necessary to maintain the
validity, perfection and priority of the security interests provided for herein,
effect any change (i) in name, (ii) in its identity or type of organization or
corporate structure, (iii) in its Federal Taxpayer Identification Number or
organizational identification number or (iv) in its jurisdiction of
organization.  Each Grantor agrees to promptly provide the Collateral Agent with
certified organizational documents reflecting any of the changes described in
the first sentence of this paragraph.  Each Grantor agrees not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the Uniform Commercial Code or otherwise that are required in
order for the Collateral Agent to continue at all times following such change to
have a valid, legal and
21

--------------------------------------------------------------------------------

perfected security interest (with the same priority as immediately before such
change) in all the Article 9 Collateral.
(n)            Subject to the rights of each Grantor under the Credit Agreement
to dispose of the Collateral, each Grantor shall, at its own expense, use
commercially reasonable efforts to defend title to material portions of the
Article 9 Collateral against all Persons and to defend the Security Interest of
the Collateral Agent in material portions of the Article 9 Collateral and the
priority thereof against any Lien not expressly permitted pursuant to
Section 6.02 of the Credit Agreement.
SECTION 4.04      Other Actions.  In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest in the Article 9 Collateral, each Grantor agrees, in each
case at such Grantor’s own expense, to take the following actions with respect
to the following Article 9 Collateral:
(a)            Instruments.  If any Grantor shall at any time hold or acquire
any Instruments, such Grantor shall forthwith endorse, assign and deliver the
same to the Collateral Agent (or its bailee), accompanied by such undated
instruments of endorsement, transfer or assignment duly executed in blank as the
Collateral Agent may from time to time specify; provided, however, that the
Grantors shall not be required to comply with this Section 4.04(a) unless and
until such time as the aggregate fair value of all Instruments held by them,
taken together, equals or exceeds $5,000,000.
(b)            Deposit Accounts.  For each Deposit Account (excluding the
Excluded Accounts) that any Grantor at any time opens or maintains in the United
States, such Grantor shall notify the Collateral Agent thereof and, upon the
Collateral Agent’s request, either (i) cause the depositary bank to agree to
comply at any time with instructions from the Collateral Agent to such
depositary bank directing the disposition of funds from time to time credited to
such Deposit Account, without further consent of such Grantor or any other
person, pursuant to an agreement in form and substance reasonably satisfactory
to the Collateral Agent, or (ii) arrange for the Collateral Agent to become the
customer of the depositary bank with respect to the Deposit Account, with the
Grantor being permitted, only with the consent of the Collateral Agent, to
exercise rights to withdraw funds from such Deposit Account.  The Collateral
Agent agrees with each Grantor that the Collateral Agent shall not give any such
instructions or withhold any withdrawal rights from any Grantor, unless an Event
of Default has occurred and is continuing or during any Cash Dominion Period,
or, after giving effect to any withdrawal, would occur; provided, however, that
the Grantors shall not be required to comply with this Section 4.04(b) with
respect to any Excluded Accounts.  The provisions of this paragraph shall not
apply to any Deposit Account for which any Grantor, the depositary bank and the
Collateral Agent have entered into a cash collateral agreement specially
negotiated among such Grantor, the depositary bank and the Collateral Agent for
the specific purpose set forth therein.
(c)            Investment Property.  Except to the extent otherwise provided in
Article III, if any Grantor shall at any time hold or acquire any certificated
securities the value of which equals or exceeds $5,000,000 individually, such
Grantor shall forthwith endorse, assign and deliver the same to the Collateral
Agent (or its bailee), accompanied by such undated instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from
22

--------------------------------------------------------------------------------

time to time specify.  If any securities now or hereafter acquired by any
Grantor are uncertificated and if the value of such securities equals or exceeds
$5,000,000 individually and are issued to such Grantor or its nominee directly
by the issuer thereof, such Grantor shall promptly notify the Collateral Agent
thereof and, at the Collateral Agent’s request and option, use commercially
reasonable efforts to, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, either (i) cause the issuer to agree to
comply with instructions from the Senior Representative (as defined in the
Intercreditor Agreement) as to such securities, without further consent of any
Grantor or such nominee, or (ii) arrange for the Senior Representative (as
defined in the Intercreditor Agreement) to become the registered owner of the
securities. If any securities, whether certificated or uncertificated, or other
Investment Property now or hereafter acquired by any Grantor are held by such
Grantor or its nominee through a Securities Intermediary or Commodity
Intermediary, such Grantor shall promptly notify the Collateral Agent thereof
and, at the Collateral Agent’s request and option, use commercially reasonable
efforts to, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, either (i) cause such Securities
Intermediary or Commodity Intermediary, as the case may be, to agree to comply
with Entitlement Orders from the Senior Representative (as defined in the
Intercreditor Agreement) to such Securities Intermediary as to such securities
or other Investment Property, or (as the case may be) to apply any value
distributed on account of any commodity contract as directed by the Senior
Representative (as defined in the Intercreditor Agreement) to such Commodity
Intermediary, in each case without further consent of any Grantor or such
nominee, or (ii) in the case of Financial Assets (as governed by Article 8 of
the New York UCC) or other Investment Property held through a Securities
Intermediary, arrange for the Senior Representative (as defined in the
Intercreditor Agreement) to become the Entitlement Holder with respect to such
Investment Property, with the Grantor being permitted, only with the consent of
the Senior Representative (as defined in the Intercreditor Agreement), to
exercise rights to withdraw or otherwise deal with such Investment Property;
provided, however, that, except as otherwise provided in Article III, the
Grantors shall not be required to comply with the foregoing provisions of this
sentence with respect to Excluded Accounts.  The Collateral Agent agrees with
each Grantor that the Collateral Agent shall not give any such Entitlement
Orders or instructions or directions to any such issuer, Securities Intermediary
or Commodity Intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by any Grantor, unless an Event of Default has
occurred and is continuing, or, after giving effect to any such investment and
withdrawal rights, would occur.  The provisions of this paragraph shall not
apply to any Financial Assets credited to a Securities Account for which the
Collateral Agent is the Securities Intermediary.
(d)            Electronic Chattel Paper and Transferable Records.  If any
Grantor at any time holds or acquires an interest in any Electronic Chattel
Paper or any “transferable record”, as that term is defined in Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act, or in
Section 16 of the Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction, such Grantor shall promptly notify the Collateral Agent
thereof and, at the request of the Collateral Agent, shall take such action as
the Collateral Agent may reasonably request to vest in the Senior Representative
(as defined in the Intercreditor Agreement) control under New York UCC
Section 9‑105 of such Electronic Chattel Paper or control under Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, Section 16 of the Uniform Electronic Transactions Act, as so in
effect in such jurisdiction, of such transferable record; provided, however,
that the Grantors
23

--------------------------------------------------------------------------------

shall not be required to comply with this Section 4.04(d) unless and until such
time as the aggregate fair value of all such Electronic Chattel Paper and
“transferable records” held by them, taken together, equals or exceeds
$5,000,000.  The Collateral Agent agrees with such Grantor that the Collateral
Agent will arrange, pursuant to procedures satisfactory to the Collateral Agent
and so long as such procedures will not result in the Senior Representative’s
(as defined in the Intercreditor Agreement) loss of control, for the Grantor to
make alterations to the Electronic Chattel Paper or transferable record
permitted under UCC Section 9‑105 or, as the case may be, Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or Section 16
of the Uniform Electronic Transactions Act for a party in control to allow
without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Grantor
with respect to such Electronic Chattel Paper or transferable record.
(e)            Letter-of-Credit Rights.  If any Grantor is at any time a
beneficiary under a letter of credit now or hereafter issued in favor of such
Grantor, such Grantor shall promptly notify the Collateral Agent thereof;
provided, however, that the Grantors shall not be required to provide such
notice unless and until such time as the aggregate face amount of all such
letters of credit issued in favor of a Grantor, taken together, exceeds
$5,000,000.
(f)            Commercial Tort Claims.  If any Grantor shall at any time hold or
acquire a Commercial Tort Claim in an amount reasonably estimated to exceed
$5,000,000, the Grantor shall promptly notify the Collateral Agent thereof in a
writing signed by such Grantor including a summary description of such claim and
grant to the Collateral Agent, for the ratable benefit of the Secured Parties,
in such writing a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Collateral Agent.
SECTION 4.05      Covenants Regarding Patent, Trademark and Copyright
Collateral.  (a)  Each Grantor agrees that it will not, and will not authorize
any of its licensees to, do any act, or omit to do any act, whereby any Patent
that is material to the conduct of such Grantor’s business may become
invalidated, unenforceable or dedicated to the public, and agrees that it shall
use commercially reasonable efforts to continue to mark any products covered by
a Patent with the relevant patent number as necessary and sufficient to
establish and preserve its rights under applicable patent laws.
(b)            Each Grantor (either itself or through its licensees or its
sublicensees) will, for each Trademark material to the conduct of such Grantor’s
business, (i) use commercially reasonable efforts to maintain such Trademark in
full force free from any claim of abandonment or invalidity for non use (except
to the extent such Grantor determines in the ordinary course of business and
consistent with its commercially reasonable business judgment to cease use of a
Trademark in connection with a particular product or service), (ii) maintain the
quality of products and services offered under such Trademark, consistent with
the quality of the products and services as of the date hereof, (iii) display
such Trademark with notice of Federal or foreign registration to the extent
necessary and sufficient to establish and preserve its maximum rights under
applicable law and (iv) not knowingly use or knowingly permit the use of such
Trademark in violation of any third person rights.
24

--------------------------------------------------------------------------------

(c)            Each Grantor agrees that it will not, and will not authorize any
of its licensees to, do any act, or omit to do any act, whereby any Copyright
that is material to the conduct of such Grantor’s business may become
invalidated, unenforceable or dedicated to the public.
(d)            Each Grantor shall notify the Collateral Agent promptly if it
knows or has reason to know that any Patent, Trademark or Copyright material to
the conduct of its business may become abandoned, lost or dedicated to the
public domain, invalid or unenforceable, or of any material adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, United States Copyright Office or any court or similar office
of any country but excluding any non-final office actions) regarding such
Grantor’s ownership of any such Patent, Trademark or Copyright, its right to
register the same, or its right to keep and maintain the same.
(e)            With respect to Collateral consisting of United States Registered
Patents, Trademarks and Copyrights owned by each Grantor, each Grantor agrees to
execute or otherwise authenticate an agreement, in substantially the same form
set forth on Exhibit B hereto (an “Intellectual Property Security Agreement”),
for recording the security interest granted hereunder to the Collateral Agent in
such Collateral consisting of Registered Intellectual Property with the United
States Patent and Trademark Office, the United States Copyright Office and any
other governmental authorities necessary to perfect the security interest
hereunder in the Collateral consisting of Intellectual Property.
(f)            Each Grantor agrees that should it obtain an ownership interest
in any item of Intellectual Property that is not on the date hereof a part of
the Collateral consisting of Intellectual Property (“After-Acquired Intellectual
Property”) (i) the provisions of this Agreement shall automatically apply
thereto, and (ii) any such After-Acquired Intellectual Property and, in the case
of Trademarks, the goodwill symbolized thereby, shall automatically become part
of the Collateral consisting of Intellectual Property subject to the terms and
conditions of this Agreement with respect thereto.  Within 30 days of the end of
each fiscal quarter, Borrower shall deliver to the Collateral Agent written
notice identifying the Registered After‑Acquired Intellectual Property acquired
or filed during such fiscal quarter,  and such Grantor shall execute and deliver
to the Collateral Agent with such written notice, or otherwise authenticate, an
agreement substantially in the form of Exhibit C hereto (an “IP Security
Agreement Supplement”) covering such Registered After-Acquired Intellectual
Property, which such IP Security Agreement Supplement shall be recorded with the
United States Patent and Trademark Office, the United States Copyright Office
and any other governmental authorities necessary to perfect the security
interest hereunder in such Registered After-Acquired Intellectual Property. Each
Grantor hereby appoints the Collateral Agent as its attorney-in-fact to execute
and file such IP Security Agreement Supplement for the foregoing purposes, all
acts of such attorney being hereby ratified and confirmed; such power, being
coupled with an interest, is irrevocable.
(g)            Each Grantor will use commercially reasonable efforts to take, at
its expense, all necessary steps that are consistent with past practice,
including, without limitation,  in  the United States Patent and Trademark
Office, United States Copyright Office or any office or agency in any political
subdivision of the United States or in any other country or any political
25

--------------------------------------------------------------------------------

subdivision thereof, to maintain and pursue, (i) each material application
relating to the Patents, Trademarks and/or Copyrights (and to obtain the
relevant grant or registration) and (ii) each issued Patent and registration of
a Trademark and Copyright that is material to the conduct of any Grantor’s
business, including, without limitation, the payment of required fees and taxes,
the filing of responses to office actions issued by the United States Patent and
Trademark Office, the United States Copyright Office or other governmental
authorities, timely filings of applications for renewal or extensions,
affidavits of use, affidavits of incontestability, the filing of divisional,
continuation, continuation-in-part, reissue and renewal applications or
extensions, the payment of maintenance fees, and, if consistent with reasonable
business judgment, to participate in opposition, interference, reexamination,
infringement, misappropriation and cancellation proceedings.
(h)            In the event that any Grantor knows or has reason to believe that
any Article 9 Collateral consisting of a Patent, Trademark or Copyright material
to the conduct of any Grantor’s business has been or is being materially
infringed, misappropriated or diluted by a third person, such Grantor promptly
shall notify the Collateral Agent and shall, if consistent with good business
judgment, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
and take such other actions as such Grantor reasonably deems are appropriate
under the circumstances to protect such Article 9 Collateral.
(i)            Upon the occurrence and during the continuance of an Event of
Default, each Grantor shall use its best efforts to obtain all requisite
consents or approvals by the licensor of each material Copyright License, Patent
License or Trademark License, and each other material License, to effect the
assignment of all such Grantor’s right, title and interest thereunder to the
Collateral Agent, for the ratable benefit of the Secured Parties, or its
designee.
ARTICLE V

Remedies
SECTION 5.01      Remedies Upon Default.  Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right, to the extent permitted by law, to take
any of or all the following actions at the same or different times: (a) with
respect to any Article 9 Collateral consisting of Intellectual Property, on
demand, to cause the Security Interest to become an assignment, transfer and
conveyance of any of or all such Article 9 Collateral by the applicable Grantor
to the Collateral Agent, or to license or sublicense, whether general, special
or otherwise, and whether on an exclusive or nonexclusive basis, any such
Article 9 Collateral throughout the world on such terms and conditions and in
such manner as the Collateral Agent shall determine (other than in violation of
any then-existing licensing arrangements to the extent that waivers cannot be
obtained), and (b) with or without legal process and with or without prior
notice or demand for performance, to take possession of the Article 9 Collateral
and without liability for trespass to enter any premises where the Article 9
Collateral may be located for the purpose of taking possession of or removing
the Article 9 Collateral and, generally, to exercise any and all rights afforded
to a secured party under the Uniform Commercial Code or other applicable law. 
Without limiting the generality of
26

--------------------------------------------------------------------------------

the foregoing, each Grantor agrees that the Collateral Agent shall have the
right, subject to the mandatory requirements of applicable law, to sell or
otherwise dispose of all or any part of the Collateral at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Collateral Agent shall deem appropriate. 
The Collateral Agent shall be authorized at any such sale (if it deems it
advisable to do so) to restrict the prospective bidders or purchasers to persons
who will represent and agree that they are purchasing the Collateral for their
own account for investment and not with a view to the distribution or sale
thereof, and upon consummation of any such sale the Collateral Agent shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold.  Each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.
The Collateral Agent shall give each applicable Grantor 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9‑611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral.  Such notice,
in the case of a public sale, shall state the time and place for such sale and,
in the case of a sale at a broker’s board or on a securities exchange, shall
state the board or exchange at which such sale is to be made and the day on
which the Collateral, or portion thereof, will first be offered for sale at such
board or exchange.  Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Collateral
Agent may fix and state in the notice (if any) of such sale.  At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Collateral Agent may (in its sole and
absolute discretion) determine.  The Collateral Agent shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given.  The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned.  In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. 
Subject to the prior written consent of the Collateral Agent, at any public (or,
to the extent permitted by law, private) sale made pursuant to this Agreement,
any Secured Party may bid for or purchase, free (to the extent permitted by
applicable law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by applicable law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to such Secured Party from any Grantor as a credit against the
purchase price, and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to any Grantor therefor.  For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the
27

--------------------------------------------------------------------------------

return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Collateral Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Obligations
paid in full.  As an alternative to exercising the power of sale herein
conferred upon it, the Collateral Agent may proceed by a suit or suits at law or
in equity to foreclose this Agreement and to sell the Collateral or any portion
thereof pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.  Any
sale pursuant to the provisions of this Section 5.01 shall be deemed to conform
to the commercially reasonable standards as provided in Section 9-610(b) of the
New York UCC or its equivalent in other jurisdictions.
SECTION 5.02      Application of Proceeds.  The Collateral Agent shall apply the
proceeds of any collection, sale, foreclosure or other realization upon any
Collateral, including any Collateral consisting of cash in accordance with the
Waterfall.  Notwithstanding the foregoing, no amounts received from any Grantor
shall be applied to any Excluded Swap Obligation of such Grantor.
The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds in accordance with this Agreement.  Upon any
sale of Collateral by the Collateral Agent (including pursuant to a power of
sale granted by statute or under a judicial proceeding), the receipt of the
proceeds thereof by the Collateral Agent or the officer making the sale shall be
a sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.
SECTION 5.03      Grant of License to Use Intellectual Property.  For the
purpose of enabling the Collateral Agent to exercise rights and remedies under
this Agreement at such time as the Collateral Agent shall be lawfully entitled
to exercise such rights and remedies, each Grantor hereby grants to the
Collateral Agent for the ratable benefit of the Secured Parties an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to the Grantors), to use, license or sublicense any of the
Article 9 Collateral consisting of Intellectual Property now owned or hereafter
acquired by such Grantor (subject, in the case of Trademarks, to quality control
measures sufficient to maintain the validity of and such Grantor’s rights in
such Trademarks), and wherever the same may be located, and including in such
license access to all media in which any of the licensed items may be recorded
or stored and to all computer software and programs used for the compilation or
printout thereof; provided, however, that this license shall not violate the
express terms of any agreement between a Grantor and a third party governing
such Grantor’s use of such Intellectual Property in effect on the date hereof
and those granted by any Grantor hereafter, as permitted under the Loan
Documents, to the extent conflicting.  The use of such license by the Collateral
Agent may be exercised, at the option of the Collateral Agent, only upon the
occurrence and during the continuation of an Event of Default; provided,
however, that any license, sublicense or other transaction entered into by the
Collateral Agent in accordance herewith shall be binding upon each Grantor
notwithstanding any subsequent cure of an Event of Default.
SECTION 5.04      Securities Act, Etc.  In view of the position of the Grantors
in relation to the Pledged Collateral, or because of other current or future
circumstances, a question
28

--------------------------------------------------------------------------------

may arise under the U.S. Securities Act of 1933, as now or hereafter in effect,
or any similar statute hereafter enacted analogous in purpose or effect (such
Act and any such similar statute as from time to time in effect being called the
“Federal Securities Laws”) with respect to any disposition of the Pledged
Collateral permitted hereunder.  Each Grantor understands that compliance with
the Federal Securities Laws might very strictly limit the course of conduct of
the Collateral Agent if the Collateral Agent were to attempt to dispose of all
or any part of the Pledged Collateral, and might also limit the extent to which
or the manner in which any subsequent transferee of any Pledged Collateral could
dispose of the same.  Similarly, there may be other legal restrictions or
limitations affecting the Collateral Agent in any attempt to dispose of all or
part of the Pledged Collateral under applicable “blue sky” or other state
securities laws or similar laws analogous in purpose or effect.  Each Grantor
recognizes that in light of such restrictions and limitations the Collateral
Agent may, with respect to any sale of the Pledged Collateral, limit the
purchasers to those who will agree, among other things, to acquire such Pledged
Collateral for their own account, for investment, and not with a view to the
distribution or resale thereof.  Each Grantor acknowledges and agrees that in
light of such restrictions and limitations, the Collateral Agent, in its sole
and absolute discretion (a) may proceed to make such a sale whether or not a
registration statement for the purpose of registering such Pledged Collateral or
part thereof shall have been filed under the Federal Securities Laws and (b) may
approach and negotiate with a limited number of potential purchasers (including
a single potential purchaser) to effect such sale.  Each Grantor acknowledges
and agrees that any such sale might result in prices and other terms less
favorable to the seller than if such sale were a public sale without such
restrictions.  In the event of any such sale, the Collateral Agent shall incur
no responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Collateral Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a limited number of purchasers (or a single purchaser) were
approached.  The provisions of this Section 5.04 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.
ARTICLE VI

Indemnity, Subrogation and Subordination
SECTION 6.01      Indemnity and Subrogation.  In addition to all such rights of
indemnity and subrogation as the Subsidiary Guarantors may have under applicable
law (but subject to Section 6.03), Holdings and the Borrower jointly and
severally agree that (a) in the event a payment shall be made by any Subsidiary
Guarantor under this Agreement, Holdings and the Borrower shall indemnify such
Subsidiary Guarantor for the full amount of such payment and such Subsidiary
Guarantor shall be subrogated to the rights of the person to whom such payment
shall have been made to the extent of such payment and (b) in the event any
assets of any Subsidiary Guarantor shall be sold pursuant to this Agreement or
any other Security Document to satisfy in whole or in part a claim of any
Secured Party, Holdings and the Borrower shall indemnify such Subsidiary
Guarantor in an amount equal to the greater of the book value or the fair market
value of the assets so sold.
29

--------------------------------------------------------------------------------

SECTION 6.02      Contribution and Subrogation.  Each Subsidiary Guarantor
(each, a “Contributing Guarantor”) agrees (subject to Section 6.03) that, in the
event a payment shall be made by any other Contributing Guarantor hereunder in
respect of any Obligation, or assets of any other Contributing Guarantor shall
be sold pursuant to any Security Document to satisfy any Obligation owed to any
Secured Party, and such other Contributing Guarantor (the “Claiming Guarantor”)
shall not have been fully indemnified by Holdings or the Borrower as provided in
Section 6.01, the Contributing Guarantor shall indemnify the Claiming Guarantor
in an amount equal to (i) the amount of such payment or (ii) the greater of the
book value or the fair market value of such assets, as the case may be, in each
case multiplied by a fraction of which the numerator shall be the net worth of
the Contributing Guarantor on the date hereof and the denominator shall be the
aggregate net worth of all the Contributing Guarantors on the date hereof (or,
in the case of any Contributing Guarantor becoming a party hereto pursuant to
Section 10.14, the date of the supplement hereto executed and delivered by such
Contributing Guarantor).  Any Contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this Section 6.02 shall be subrogated to the
rights of such Claiming Guarantor under Section 6.01 to the extent of such
payment.
SECTION 6.03      Subordination.  (a)  Notwithstanding any provision of this
Agreement to the contrary, all rights of the Subsidiary Guarantors under
Sections 6.01 and 6.02 and all other rights of indemnity, contribution or
subrogation under applicable law or otherwise shall be fully subordinated to the
indefeasible payment in full in cash of the Obligations.  No failure on the part
of the Borrower or any Guarantor to make the payments required by Sections 6.01
and 6.02 (or any other payments required under applicable law or otherwise)
shall in any respect limit the obligations and liabilities of any Guarantor with
respect to its obligations hereunder, and each Guarantor shall remain liable for
the full amount of its obligations hereunder.
(b)            The Borrower and each Guarantor hereby agree that all
Indebtedness and other monetary obligations owed by it to HMH Holdings or any
Restricted Subsidiary shall be fully subordinated to the indefeasible payment in
full in cash of the Obligations.
ARTICLE VII


[Intentionally Omitted.]
ARTICLE VIII


[Intentionally Omitted]
ARTICLE IX


Miscellaneous
SECTION 9.01      Notices.  All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.01 of the Credit Agreement.  All communications and
notices hereunder to any
30

--------------------------------------------------------------------------------

Subsidiary Guarantor shall be given to it in care of Holdings or the Borrower as
provided in Section 9.01 of the Credit Agreement.
SECTION 9.02      Security Interest Absolute.  All rights of the Collateral
Agent hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument relating
to the foregoing, (c) any exchange, release or non-perfection of any Lien on
other collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the
Obligations or this Agreement.
SECTION 9.03      Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and the Issuing Bank and
shall survive the execution and delivery of the Loan Documents and the making of
any Loans and issuance of any Letters of Credit, regardless of any investigation
made by any Lender or Issuing Bank or on their behalf and notwithstanding that
the Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended under the Credit Agreement, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under any
Loan Document is outstanding and unpaid or the aggregate L/C Exposure does not
equal zero and so long as the Commitments have not expired or terminated.
SECTION 9.04      Binding Effect; Several Agreement.  This Agreement shall
become effective as to any Loan Party when a counterpart hereof executed on
behalf of such Loan Party shall have been delivered to the Collateral Agent and
a counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Loan Party and the Collateral Agent
and their respective permitted successors and assigns, and shall inure to the
benefit of such Loan Party, the Collateral Agent and the other Secured Parties
and their respective successors and assigns, except that no Loan Party shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as expressly contemplated or permitted by this Agreement or the
Credit Agreement.  This Agreement shall be construed as a separate agreement
with respect to each Loan Party and may be amended, modified, supplemented,
waived or released with respect to any Loan Party without the approval of any
other Loan Party and without affecting the obligations of any other Loan Party
hereunder.
SECTION 9.05      Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted
31

--------------------------------------------------------------------------------

successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Grantor or the Collateral Agent that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.
SECTION 9.06      Applicable Law.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
SECTION 9.07      Waivers; Amendment.  (a)  No failure or delay by the
Collateral Agent, the Administrative Agent, any Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver hereof or thereof, nor shall any single or partial exercise
of any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Collateral Agent, the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of any Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 9.07, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, the Collateral Agent,
any Lender or any Issuing Bank may have had notice or knowledge of such Default
at the time.  No notice or demand on any Loan Party in any case shall entitle
any Loan Party to any other or further notice or demand in similar or other
circumstances.
(b)            Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Collateral Agent and the Loan Party or Loan Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 9.08 of the Credit Agreement.
SECTION 9.08      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.08.
SECTION 9.09      Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or
32

--------------------------------------------------------------------------------

unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 9.10      Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.04. 
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.
SECTION 9.11      Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 9.12      Jurisdiction; Consent to Service of Process.  (a)  Each of the
Grantors hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America, sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the Loan Parties hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the Loan Parties agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Collateral Agent, the Administrative Agent, any
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Grantor or its
properties in the courts of any jurisdiction.
(b)            Each of the Loan Parties hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (a) of this Section 9.12. 
Each of the Loan Parties hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
(c)            Each of the Loan Parties hereby irrevocably consents to service
of process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of the Collateral
Agent to serve process in any other manner permitted by law.
33

--------------------------------------------------------------------------------

SECTION 9.13      Termination or Release.  (a)  This Agreement, the guarantees
made herein, the Security Interest, the pledge of the Pledged Collateral and all
other Liens and security interests created by the Loan Documents hereby shall
terminate when (i) all the Loan Document Obligations have been paid in full and
all Commitments have been terminated and the principal of and interest on each
Loan, all Fees and all other expenses or amounts (other than contingent
indemnification liabilities to the extent no claim giving rise thereto has been
asserted) payable under any Loan Document have been paid in full, all Letters of
Credit have been cancelled or have expired and all amounts drawn thereunder have
been reimbursed in full or, with the consent of the Issuing Bank in its sole
discretion, such Letters of Credit shall have been Cash Collateralized pursuant
to arrangements satisfactory to the Issuing Bank, and (ii) all Other Secured
Obligations have been indefeasibly paid in full and the related Other Secured
Agreements have been terminated or such other arrangements satisfactory to each
Other Secured Party with respect to the Other Secured Obligations owing to it
and the Other Secured Agreements to which it is a party have been made.
(b)            A Subsidiary Guarantor shall automatically be released from its
obligations hereunder and the Security Interests created hereunder in the
Collateral of such Subsidiary Guarantor shall be automatically released upon the
consummation of any transaction permitted by the Credit Agreement as a result of
which such Subsidiary Guarantor ceases to be a Restricted Subsidiary.
(c)            Upon any sale or other transfer by any Grantor of any Collateral
that is permitted under the Credit Agreement to any person that is not a
Grantor, or, upon the effectiveness of any written consent to the release of the
Security Interest granted hereby in any Collateral pursuant to Section 9.08 of
the Credit Agreement, the Security Interest in such Collateral shall be
automatically released.
(d)            In connection with any termination or release pursuant to
paragraph (a), (b) or (c) above, the Collateral Agent shall promptly execute and
deliver to any Grantor, at such Grantor’s expense, all Uniform Commercial Code
termination statements and similar documents that such Grantor shall reasonably
request to evidence such termination or release.  Any execution and delivery of
documents pursuant to this Section 9.13 shall be without recourse to or
representation or warranty by the Collateral Agent or any Secured Party. 
Without limiting the provisions of Section 9.05 of the Credit Agreement, the
Borrower shall reimburse the Collateral Agent upon demand for all out of pocket
costs and expenses, including the fees, charges and expenses of counsel,
incurred by it in connection with any action contemplated by this Section 9.13.
SECTION 9.14      Additional Subsidiaries.  Any Restricted Subsidiary that is
required to become a party hereto pursuant to Section 5.12 of the Credit
Agreement shall enter into this Agreement as a Subsidiary Guarantor and a
Grantor upon becoming such a Restricted Subsidiary.  Upon execution and delivery
by the Collateral Agent and such Subsidiary of a supplement in the form of
Exhibit A hereto, such Restricted Subsidiary shall become a Restricted
Subsidiary Guarantor and a Grantor hereunder with the same force and effect as
if originally named as a Subsidiary Guarantor and a Grantor herein.  The
execution and delivery of any such instrument shall not require the consent of
any other Loan Party hereunder.  The rights and
34

--------------------------------------------------------------------------------

obligations of each Loan Party hereunder shall remain in full force and effect
notwithstanding the addition of any new Loan Party as a party to this Agreement.
SECTION 9.15      Right of Setoff.  If an Event of Default shall have occurred
and is continuing, each Secured Party is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all Collateral (including any deposits (general or special, time or demand,
provisional or final)) at any time held and other obligations at any time owing
by such Secured Party to or for the credit or the account of any Grantor against
any and all of the obligations of such Grantor now or hereafter existing under
this Agreement and the other Loan Documents held by such Secured Party,
irrespective of whether or not such Secured Party shall have made any demand
under this Agreement or any other Loan Document and although such obligations
may be unmatured.  The rights of each Secured Party under this Section 9.15 are
in addition to other rights and remedies (including other rights of setoff)
which such Secured Party may have.
SECTION 9.16      Conflicts.  Notwithstanding anything herein to the contrary,
the Liens and security interests granted to the Collateral Agent pursuant to
this Agreement or any other Loan Document and the exercise of any right or
remedy by the Collateral Agent hereunder or under any other Loan Document are
subject to the provisions of the Intercreditor Agreement.  In the event of any
conflict between the terms of the Intercreditor Agreement, this Agreement and
any other Loan Documents, the terms of the Intercreditor Agreement shall govern
and control with respect to any right or remedy.  Without limiting the
generality of the foregoing, any obligation of any Loan Party hereunder or under
any other Loan Document with respect to the delivery of control or possession of
any of the Collateral, the notation of any Lien on any certificate of title,
bill of lading or other document, the giving of any notice to any bailee or
other Person, the provision of voting rights pursuant to any proxy granted or
the obtaining of any consent of any person with respect to the grant of a
security interest, in each case, with respect to the Collateral, shall be deemed
to be satisfied if the Loan Party complies with the requirements of the similar
provision of the applicable Loan Documents of the Senior Representative (as
defined in the Intercreditor Agreement).


35

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 
HOUGHTON MIFFLIN HARCOURT PUBLISHERS INC.,
         
 
By:
/s/ William F. Bayers       Name:  William F. Bayers       Title:    Executive
Vice President         Secretary and General Counsel  

 
 

 
HMH PUBLISHERS LLC,
         
 
By:
/s/ William F. Bayers       Name:  William F. Bayers       Title:    Executive
Vice President         Secretary and General Counsel  

 
 

  HOUGHTON MIFFLIN HARCOURT PUBLISHING COMPANY,          
 
By:
/s/ William F. Bayers       Name:  William F. Bayers       Title:    Executive
Vice President         Secretary and General Counsel  

 
 

  HOUGHTON MIFFLIN HARCOURT COMPANY          
 
By:
/s/ William F. Bayers       Name:  William F. Bayers       Title:    Executive
Vice President         Secretary and General Counsel  

 
 
 

  EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE I HERETO,          
 
By:
/s/ William F. Bayers       Name:  William F. Bayers       Title:    Executive
Vice President         Secretary and General Counsel  

 
 
 
[Signature Page to Amended and Restated Revolving Facility Guarantee and
Collateral Agreement]
 

--------------------------------------------------------------------------------

 

  CITIBANK, N.A., as Collateral Agent,          
 
By:
/s/ K. Kelly Gunness       Name:  K. Kelly Gunness       Title:    Vice
President  

 
 
[Signature Page to Amended and Restated Revolving Facility Guarantee and
Collateral Agreement]


--------------------------------------------------------------------------------

Schedule I
Revolving Facility Guarantee and Collateral Agreement
Schedule I
Subsidiary Guarantors
Greenwood Publishing Group, Inc.
 
Houghton Mifflin Company International, Inc.
 
Curiosityville, Inc.
 
Choice Solutions, Inc.
 
The Riverside Publishing Company
 
SchoolChapters, Inc.
 
Tom Snyder Productions, Inc.
 
International Center for Leadership in Education, Inc.
 
 




--------------------------------------------------------------------------------

Schedule II
Revolving Facility Guarantee and Collateral Agreement
Schedule II
Equity Interests; Pledged Debt Securities
Pledged Stock
Issuer
Record Owner
Certificate No.
No. Shares/Interest
Percent Pledged
HMH Publishing Company
Houghton Mifflin Harcourt Company
(f/k/a HMH Holdings (Delaware), Inc.)
7
3100
66%
Houghton Mifflin Harcourt Publishing Company
Houghton Mifflin Harcourt Publishers Inc.
7
1,000
100%
The Riverside Publishing Company
Houghton Mifflin Harcourt Publishing Company
2
100
100%
Houghton Mifflin Company International, Inc.
Houghton Mifflin Harcourt Publishing Company
2
100
100%
HMH Publishers LLC
Houghton Mifflin Harcourt Publishers Inc.
N/A
100% Interest
100%
Houghton Mifflin PLC
Houghton Mifflin Harcourt Publishing Company
7
 
11,855,754
 
66%
 
8
5,927,877
Greenwood Publishing Group, Inc.
HMH Publishers LLC
9
1,350
100%
Choice Solutions, Inc.
Houghton Mifflin Harcourt Publishing Company
C-008
3,640
100%
Tribal Nova Inc.
Houghton Mifflin Harcourt Publishing Company
C-2
 
3,079,554.16
 
66%
 
C-3
1,586,421.84
Curiosityville, Inc.
Houghton Mifflin Harcourt Publishing Company
C-40
100
100%
SchoolChapters, Inc.
The Riverside Publishing Company
1
1,000
100%
Tom Snyder Productions, Inc.
Houghton Mifflin Harcourt Publishing Company
2
1,000
100%
International Center for Leadership in Education, Inc.
Houghton Mifflin Harcourt Publishing  Company
22
100
100%

 
 

--------------------------------------------------------------------------------

Pledged Debt Securities
None.



--------------------------------------------------------------------------------

Schedule III
Revolving Facility Guarantee and Collateral Agreement


Schedule III
Intellectual Property


[See Attached.]

--------------------------------------------------------------------------------

Exhibit A to the Revolving Facility Guarantee and
Collateral Agreement
SUPPLEMENT NO. [●] (this “Supplement”) dated as of [●], to the Amended and
Restated Revolving Facility Guarantee and Collateral Agreement dated as of May
22, 2012 (as amended and restated on July 22, 2015) among HOUGHTON MIFFLIN
HARCOURT COMPANY, a corporation organized under the laws of the State of
Delaware (“Holdings”), HOUGHTON MIFFLIN HARCOURT PUBLISHERS INC., a corporation
organized under the laws of the State of Delaware (“HMHP”), HMH PUBLISHERS LLC,
a limited liability company organized under the laws of the State of Delaware
(“Publishers”), HOUGHTON MIFFLIN HARCOURT PUBLISHING COMPANY,  a corporation
organized under the laws of the Commonwealth of Massachusetts (“HMCo”, and,
together with HMHP and Publishers, collectively, the “Borrowers” and each a
“Borrower”), the subsidiaries of Holdings from time to time party hereto and
Citibank, N.A. (together with its affiliates, “Citibank”), as collateral agent
(in such capacity, together with any successor in such capacity, the “Collateral
Agent”).
A.  Reference is made to the Credit Agreement dated as of May 22, 2012 (as
amended, supplemented or otherwise modified from time to time, including on July
22, 2015, the “Credit Agreement”), among Holdings, the Borrowers, the lenders
from time to time party thereto (the “Lenders”) and Citibank, as administrative
agent for the Lenders and as Collateral Agent.
B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement or the Guarantee and
Collateral Agreement, as applicable.
C.  The Grantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and the Issuing Banks to issue Letters
of Credit.  Section 9.14 of the Guarantee and Collateral Agreement provides that
additional Restricted Subsidiaries of the Borrower may become Subsidiary
Guarantors and Grantors under the Guarantee and Collateral Agreement and the
Credit Agreement by execution and delivery of an instrument in the form of this
Supplement.  The undersigned Restricted Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the Credit Agreement to become a
Subsidiary Guarantor and a Grantor under the Guarantee and Collateral Agreement
and the Credit Agreement in order to induce the Lenders to make additional Loans
and the Issuing Banks to issue additional Letters of Credit and as consideration
for Loans previously made and Letters of Credit previously issued.
Accordingly, the Collateral Agent and the New Subsidiary agree as follows:
Section 1                          In accordance with Section 9.14 of the
Guarantee and Collateral Agreement, the New Subsidiary by its signature below
becomes a Grantor and Subsidiary Guarantor under the Guarantee and Collateral
Agreement and the Credit Agreement with the same force and effect as if
originally named therein as a Grantor and Subsidiary Guarantor and the New
Subsidiary hereby (a) agrees to all the terms and provisions of the Guarantee
and Collateral Agreement and the Credit Agreement applicable to it as a Grantor
and Subsidiary Guarantor thereunder and (b) represents and warrants that the
representations and warranties
A-1

--------------------------------------------------------------------------------

made by it as a Grantor and Subsidiary Guarantor thereunder are true and correct
on and as of the date hereof.  In furtherance of the foregoing, the New
Subsidiary, as security for the payment and performance in full of the
Obligations (as defined in the Guarantee and Collateral Agreement), does hereby
create and grant to the Collateral Agent, its successors and assigns, for the
ratable benefit of the Secured Parties, their successors and assigns, a security
interest in and lien on all of the New Subsidiary’s right, title and interest in
and to the Collateral (as defined in the Guarantee and Collateral Agreement) of
the New Subsidiary.  Each reference to a “Grantor” or a “Subsidiary Guarantor”
in the Guarantee and Collateral Agreement and the Credit Agreement shall be
deemed to include the New Subsidiary.  The Guarantee and Collateral Agreement is
hereby incorporated herein by reference.
Section 2                          The New Subsidiary represents and warrants to
the Collateral Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms.
Section 3                          This Supplement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Supplement shall become effective when
the Collateral Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of the New Subsidiary and the
Collateral Agent.  Delivery of an executed signature page to this Supplement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.
Section 4                          The New Subsidiary hereby represents and
warrants that (a) set forth on Schedule I attached hereto is a true and correct
schedule of (i) any and all Equity Interests and Pledged Debt Securities now
owned by the New Subsidiary and (ii) any and all Registered Intellectual
Property now owned by the New Subsidiary and (b) set forth under its signature
hereto, is the true and correct legal name of the New Subsidiary and its
jurisdiction of organization.
Section 5                          Except as expressly supplemented hereby, the
Guarantee and Collateral Agreement shall remain in full force and effect.
Section 6                          THIS SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
Section 7                          In case any one or more of the provisions
contained in this Supplement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and in the Guarantee and Collateral Agreement shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
A-2

--------------------------------------------------------------------------------

Section 8                          All communications and notices hereunder
shall (except as otherwise expressly permitted by the Guarantee and Collateral
Agreement) be in writing and given as provided in Section 9.01 of the Credit
Agreement. All communications and notices hereunder to the New Subsidiary shall
be given to it in care of the Borrower as provided in Section 9.01 of the Credit
Agreement.
Section 9                          The New Subsidiary agrees to reimburse the
Collateral Agent for its out-of-pocket expenses in connection with this
Supplement, including the fees, other charges and disbursements of counsel for
the Collateral Agent.


A-3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.

  [NAME OF NEW SUBSIDIARY],          
 
By:
                 Name:       Title:     Address:   Legal Name:   Jurisdiction of
Formation:              

 

  Citibank, N.A. as Collateral Agent,          
 
By:
        Name       Title          

 
By:
        Name       Title          

 


A-4

--------------------------------------------------------------------------------

Schedule I to
Supplement No. [·] to the
Revolving Facility Guarantee and
Collateral Agreement
Collateral of the New Subsidiary
EQUITY INTERESTS
Issuer
Number of
Certificate
Registered
Owner
Number and
Class of
Equity Interest
Percentage of
Equity Interests
                             



PLEDGED DEBT SECURITIES
Issuer
Principal Amount
Date of Note
Maturity Date
                                       



INTELLECTUAL PROPERTY
[Follow format of Schedule III to the
Revolving Facility Guarantee and Collateral Agreement.]


A-5

--------------------------------------------------------------------------------

Exhibit B to the
Guarantee and Collateral Agreement
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT
This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated __________, 201_, is made by the Persons listed on the
signature pages hereof (collectively, the “Grantors”) in favor of __________
(“__________”), as collateral agent (the “Collateral Agent”) for the Secured
Parties (as defined in the Credit Agreement referred to below).
WHEREAS, __________, a __________ corporation, has entered into an Amended and
Restated Revolving Credit Agreement dated as of May 22, 2012 (as amended,
amended and restated, supplemented or otherwise modified from time to time,
including on July 22, 2015, the “Credit Agreement”), with __________, as
Administrative Agent, and as Collateral Agent, and the Lenders party thereto. 
Terms defined in the Credit Agreement and not otherwise defined herein are used
herein as defined in the Credit Agreement.
WHEREAS, pursuant to the Credit Agreement, each Grantor has executed and
delivered that certain Amended and Restated Revolving Facility Guarantee and
Collateral Agreement dated May 22, 2012 (as amended and restated on July 22,
2015), made by the Grantors to the Collateral Agent (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”).
WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, among other property, certain intellectual property of the
Grantors, and have agreed as a condition thereof to execute this IP Security
Agreement for recording with the United States Patent and Trademark Office, the
United States Copyright Office and other governmental authorities.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:
Section 1                          Grant of Security.  Each Grantor hereby
grants to the Collateral Agent for the ratable benefit of the Secured Parties a
security interest in all of such Grantor’s right, title and interest in and to
the following (the “IP Collateral”):
(a) the patents and patent applications set forth in Schedule A hereto;
(b) the trademark and service mark registrations and applications set forth in
Schedule B hereto (provided that no security interest shall be granted in United
States intent‑to‑use trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent‑to‑use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby.

--------------------------------------------------------------------------------

Section 2                          Recordation.  Each Grantor authorizes and
requests that the Register of Copyrights, the Commissioner for Patents and the
Commissioner for Trademarks and any other applicable government officer record
this IP Security Agreement.
Section 3                          Execution in Counterparts.  This IP Security
Agreement may be executed in any number of counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
Section 4                          Grants, Rights and Remedies.  This IP
Security Agreement has been entered into in conjunction with the provisions of
the Security Agreement.  Each Grantor does hereby acknowledge and confirm that
the grant of the security interest hereunder to, and the rights and remedies of,
the Collateral Agent with respect to the IP Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are incorporated
herein by reference as if fully set forth herein.  The Security Agreement shall
remain in full force and effect in accordance with its terms.  In the event of
any conflict between the Security Agreement and this IP Security Agreement, the
terms of the Security Agreement shall control.
Section 5                          Governing Law.  This IP Security Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York.
IN WITNESS WHEREOF, each Grantor has caused this IP Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

  [NAME OF BORROWER]          
 
By:
          Name:       Title:             Address for Notices:                   
          [NAME OF GRANTOR]

 
By:
            Name:       Title:             Address for Notices:                
         [NAME OF GRANTOR]  

 
2

--------------------------------------------------------------------------------

 

     
 
By:
           Name:       Title:             Address for Notices:                
     

 


3

--------------------------------------------------------------------------------

Exhibit C to the
Guarantee and Collateral Agreement
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT
This INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT (this “IP Security
Agreement Supplement”) dated __________, 201_, is made by the Person listed on
the signature page hereof (the “Grantor”) in favor of __________ (“__________”),
as collateral agent (the “Collateral Agent”) for the Secured Parties (as defined
in the Credit Agreement referred to below).
WHEREAS, __________, a __________ corporation, has entered into an Amended and
Restated Revolving Credit Agreement dated as of May 22, 2012 (as amended,
amended and restated, supplemented or otherwise modified from time to time,
including on July 22, 2015, the “Credit Agreement”), with __________, as
Administrative Agent, and as Collateral Agent, and the Lenders party thereto. 
Terms defined in the Credit Agreement and not otherwise defined herein are used
herein as defined in the Credit Agreement.
WHEREAS, pursuant to the Credit Agreement, each Grantor has executed and
delivered that certain Amended and Restated Revolving Facility Guarantee and
Collateral Agreement dated May 22, 2012 (as amended and restated on July 22,
2015), made by the Grantor to the Collateral Agent (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”) and that certain Intellectual Property Security Agreement dated
__________, 201_ (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “IP Security Agreement”).
WHEREAS, under the terms of the Security Agreement, the Grantor has granted to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in the Additional IP Collateral (as defined in Section 1 below) of the
Grantor and has agreed as a condition thereof to execute this IP Security
Agreement Supplement for recording with the United States Patent and Trademark
Office, the United States Copyright Office and other governmental authorities.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees as follows:
Section 1                          Grant of Security.  Each Grantor hereby
grants to the Collateral Agent, for the ratable benefit of the Secured Parties,
a security interest in all of such Grantor’s right, title and interest in and to
the following (the “Additional IP Collateral”):
(a) the patents and patent applications set forth in Schedule A hereto;
(b) the trademark and service mark registrations and applications set forth in
Schedule B hereto (provided that no security interest shall be granted in United
States intent‑to‑use trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent‑to‑use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby; and

--------------------------------------------------------------------------------

(c) the copyright registrations and applications set forth in Schedule C hereto.
Section 2                          Recordation.  The Grantor authorizes and
requests that the Register of Copyrights, the Commissioner for Patents and the
Commissioner for Trademarks and any other applicable government officer to
record this IP Security Agreement Supplement.
Section 3                          Grants, Rights and Remedies.  This IP
Security Agreement Supplement has been entered into in conjunction with the
provisions of the Security Agreement.  The Grantor does hereby acknowledge and
confirm that the grant of the security interest hereunder to, and the rights and
remedies of, the Collateral Agent with respect to the Additional  IP Collateral
are more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated herein by reference as if fully set forth herein.  The
Security Agreement shall remain in full force and effect in accordance with its
terms.  In the event of any conflict between the Security Agreement and this IP
Security Agreement Supplement, the terms of the Security Agreement shall
control.
Section 4                          Governing Law.  This IP Security Agreement
Supplement shall be governed by, and construed in accordance with, the laws of
the State of New York.
 
2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this IP Security Agreement Supplement
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

     
 
By:
            Name:       Title:             Address for Notices:                 
      

 
3

--------------------------------------------------------------------------------